[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 DEC 30, 2008
                               No. 08-13498                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A79-682-709

JIN NAN LI,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 30, 2008)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Jin Nan Li, a native and citizen of China, seeks review of the Board of
Immigration Appeals’ order affirming the immigration judge’s order of removal

and denial of Li’s claims for asylum and withholding of removal under the

Immigration and Nationality Act, 8 U.S.C. §§ 1158, 1231, and relief under the

United Nations Convention Against Torture and Other Forms of Cruel, Inhuman,

or Degrading Treatment or Punishment (CAT), 8 C.F.R. § 208.16. Li contends

that the BIA erred by requiring her to present evidence that Chinese officials

specifically targeted for sterilization Chinese nationals returning with American-

born children.1

       We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). To the extent that the BIA adopts the IJ’s reasoning, we review the IJ’s

decision as well. See id. Here the BIA affirmed the IJ’s decision insofar as it

concluded that Li failed to meet her burden of proof for relief. Because the BIA’s

order followed the reasoning of the IJ, we will review the BIA’s decision and the

relevant portion of the IJ’s decision.

       We review findings of fact under the “substantial evidence test” and must

affirm the decision “if it is supported by reasonable, substantial, and probative



       1
         We lack jurisdiction to consider Li’s claim that she has a well-founded fear of future
persecution based on fines for violating China’s family-planning policy because she did not raise
that claim before the BIA. See Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir. 2003). We will
only address Li’s claims of future persecution based on forced sterilization.
                                                 2
evidence on the record considered as a whole.” Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1286 (11th Cir. 2005) (quotation omitted). “We view the record

evidence in the light most favorable to the agency’s decision,” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004), and “consider only whether there

is substantial evidence for the findings made by the BIA, not whether there is

substantial evidence for some other finding that could have been, but was not,

made.” Id. at 1029 (quotation omitted). “To reverse the [agency’s] decision, we

must conclude that the record not only supports a conclusion, but compels it.”

Yang v. United States Att’y Gen., 418 F.3d 1198, 1202 (11th Cir. 2005).

      An alien applying for asylum must meet the INA’s definition of a “refugee.”

8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

8 U.S.C. § 1101(a)(42). The asylum applicant bears the burden of proving

statutory “refugee” status. See Al Najjar, 257 F.3d at 1284.

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

                                           3
(2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. Here Li’s

claim for asylum is based on her fear that she will be involuntarily sterilized if she

is returned to her hometown in China’s Fujian Province. An applicant's

well-founded fear that she will be forced to undergo involuntary sterilization is

sufficient to demonstrate eligibility for asylum. See 8 U.S.C. § 1101(a)(42).

      A “well-founded fear” has both a subjective and objective component. See

Yang, 418 F.3d at 1202. “The subjective component is generally satisfied by the

applicant’s credible testimony that he or she genuinely fears persecution.” Al

Najjar, 257 F.3d at 1287. The objective prong may be satisfied by establishing that

the applicant “has a good reason to fear future persecution.” Id. The dispute in

this case is over whether Li has “good reason to fear” involuntary sterilization if

she is returned to China, now that she has had three children while living in the

United States.

      The BIA and IJ concluded that she did not have good reason to fear

sterilization. The IJ’s oral decision relied heavily on the State Department’s 2005

Profile of Asylum Claims and Country Conditions in China. Although the 2005

Profile states that “a family with a U.S. born child or children receives no special

treatment under the family planning laws,” it also states that “U.S. diplomats in

China are not aware of any cases in which returnees from the United States were
                                           4
forced to undergo sterilization procedures on their return.” Additionally, it notes

that “[l]ocal physicians in contact with the U.S. Consulate General . . . report that

they have not seen signs of forced abortions or sterilizations among their patients

from Fujian and Guangdong Provinces since the 1980s.”

      Li contends that the BIA’s and IJ’s decisions improperly relied on a

distinction between the treatment of parents with children born abroad and those

with children born in China and points to our decision in Li v. United States

Attorney General, 488 F.3d 1371 (11th Cir. 2007), for support. There, however,

we were faced with a much different record, including an affidavit from the

petitioner’s mother describing what we characterized as “a recent campaign of

forced sterilization in her home village.” Id. We concluded that the BIA erred in

distinguishing that evidence on the basis that it involved parents whose children

were born in China, instead of abroad. By contrast, here the only evidence that Li

presented in support of her claim was her testimony that her sister-in-law was

involuntarily sterilized after she had two children. Li did not, however, provide

any additional evidence to support that allegation. Moreover, Li admitted that her

mother, who has four children, has not been sterilized.

      Our review is confined to the record in this case, and we may not “find, or

consider, facts not raised in the administrative record nor can we reweigh the

evidence from scratch.” Adefemi, 368 F.3d at 1027 (internal quotation marks and
                                           5
citation omitted). In light of this record, we cannot conclude that “a reasonable

factfinder would have to conclude that the requisite fear of persecution existed.”

Al Najjar, 257 F.3d at 1284 (internal quotation marks and citation omitted). There

is substantial evidence to support the BIA’s conclusion that Li failed to

demonstrate a well-founded fear of involuntary sterilization, regardless of where

her children were born. Therefore, we affirm the its denial of Li asylum claim.

      We are unable to review Li’s claims for withholding of removal and CAT

relief because she failed to exhaust her administrative remedies by not raising those

claims to the BIA. See Sundar, 328 F.3d 1320 at 1323.

      PETITION DENIED.




                                          6